Title: I. Draft Notes on Eaton’s Accounts, 2 July 1803
From: Jefferson, Thomas
To: 


            
              
                        2 July 1803
                     
            
            Notes additional to those of the Secy. of state
            2d. head.
            <382.52 totally inadmissible>
            
              
                51.28.
                we should determine whether we will keep the house in repair, alter it from time to time to the taste of the tenant. to this there is no end. we had better let the landlord keep in repair at a higher rent, & reject all occcasional alterations.
              
              
                10.
                give credit for the horse, or reject the countervail
              
            
              3.60. 6.50 1.56 .86 3.43 these are ordinary expences
            10.92 4.12 19.89 7.93 60.68 repairs. alterations 14.57
            114.57 expence for horses. 34.42 25.72
            
              
                4th. head.
                all the articles should be explained. I do not see a single one which should be allowed primâ facie. charity is the duty of individuals & should come out of their own pocket. states allow no distributions of charity but by the act of their legislature because of the abuses it would lead to. our ministers abroad are allowed no such charge.
              
              
              
                7th. head.
                the articles of furniture shd. be disallowed, not accounted for. they furnish their own houses, & sell their furniture as they can.
              
              
                8th. head.
                full explanations of every article, & affidavit
              
              
                9th. head.
                is it possible the Bey should take duties on things imported for himself?
              
              
                11th.
                who is Doctr. Shaw?
              
            
          